Citation Nr: 0520021	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  04-14 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of a fracture 
of the right ankle. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L.S.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The appellant served with a reserve component, which service 
included a period of active duty for training from August 13, 
1978 to November 9, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, wherein the RO denied service connection 
for residuals of a fracture of the right ankle. 

In September 2004, the appellant testified before the 
undersigned Veterans Law Judge at a Board hearing.  A copy of 
the hearing transcript has been associated with the claims 
file. 


REMAND

During the September 2004 hearing, the appellant testified 
that he had fractured his right ankle during active duty for 
training at Fort Leonard Wood, Missouri after he fell out of 
formation and stepped into a sewer drain (Transcript (T.) at 
page (pg.) 2).  The appellant maintained that his right ankle 
was placed in a non-walking cast, but that he was able to 
complete basic training (T.) at pages (pgs.) 3, 9, & 10).  In 
support of his claim, the appellant submitted a photograph, 
apparently taken at the barracks at Fort Leonard Wood, 
Missouri, reflecting that he wore a cast on his right leg.

A review of the claims file reveals that VA has not examined 
the appellant with regard to his claimed residuals of a 
fracture of the right ankle.  In this regard, VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004); Littke v. Derwinski, 1 Vet. App. 90 (1991).

Service medical records from the appellant's period of active 
duty for training include his entrance and separation 
examination reports.  Interestingly enough, despite the 
appellant's contention that while stationed at Fort Leonard 
Wood he sustained a fracture to his right ankle and that it 
was placed in a non-walking cast, there are no clinical 
records available.  Thus, it appears that there might be 
service medical records from the United States Army Hospital 
at Fort Leonard Wood, Missouri that are missing from the 
claims file and which might be relevant to the appellant's 
claim.  On remand, the RO should contact the aforementioned 
facility and attempt to secure any clinical treatment 
records, dated in 1978, pertaining to the appellant.  

In addition, a review of the claims file reflects that the 
appellant was a member of the Missouri Army National Guard 
from June 1979 to May 1984 (see Form 22, Report of Separation 
and Record of Service).  As the appellant might have received 
treatment for his right ankle during this time, the RO should 
attempted to contact the Missouri Army National Guard or the 
Army Reserve Personnel Center (ARPERCEN) for any records 
pertaining to the appellant from June 1979 to May 1984.  

Also, it appears that private medical records should be 
sought.  In this regard, the appellant has reported that he 
received treatment after service for his right ankle from the 
Truman Medical Center in Kansas City, Missouri.  A list of 
dates of appointments from the aforementioned facility 
reflects that the appellant was seen from October 4, 1988 to 
September 1, 2001.  While clinical records from the Truman 
Medical Center, dated from December 1998 to September 2001, 
have been associated with the claims file, records prior to 
December 1998 are absent.  As the records, dating from 
October 4, 1988 to December 1998, may be relevant to the 
appellant's claim on appeal, they should be secured on remand 
to the RO. 

Accordingly, this case is REMANDED to the RO, for the 
following actions:

1.  The RO should contact the United 
States Army Hospital at Fort Leonard 
Wood, Missouri and request any available 
pertinent clinical documentation 
pertaining to the appellant in 1978.  The 
records sought should include the 
complete history of any treatment and 
observation, including copes of all 
clinical records, X-ray reports, nurses' 
notes, examination reports, and therapy 
records.  If there are no records 
available, this should be documented in 
the claims file.  Alternate sources 
should also be contacted if it is 
suggested that the records might be 
elsewhere.

2.  The RO should contact the Missouri 
Army National Guard and request any 
records pertaining to the appellant, 
dated from August 1978 to May 1984.  If 
no records are identified from the 
Missouri National Guard, the RO should 
contact the Army Reserve Personnel Center 
and request records of the appellant from 
that source.

3.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his right ankle since November 1978.  In 
addition, all pertinent private treatment 
records should be obtained, to include 
those dated from October 4, 1988 to 
December 1998 from the Truman Medical 
Center-West.  The RO should assist the 
appellant in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2004).  If records 
sought are not obtained, the RO should 
notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  The appellant should 
be given opportunity to obtain them.  

4.  The RO should undertake any 
additional record development it 
determines to be indicated and then 
schedule the appellant for a VA 
orthopedic examination.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  After examining the 
appellant and reviewing the evidence in 
the claims file, the examiner is 
requested to render an opinion as to the 
medical probabilities that the appellant 
currently has any residual disability of 
a right ankle fracture that occurred 
during a period of active duty for 
training, as opposed to some other cause 
or etiology.  

5.  In the event that the appellant does 
not report for any examination, 
documentation should be obtained which 
shows that notice of the examination was 
sent to the appellant's last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable. 

6.  After undertaking any other 
development deemed appropriate, the RO 
should adjudicate the issue of 
entitlement to service connection for 
residuals of a fracture of the right 
ankle.  If any benefit sought is not 
granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  If the appellant has not 
reported to any examination, the 
supplemental statement of the case should 
include the provisions of 38 C.F.R. 
§ 3.655 (2004) and an explanation of the 
regulation's application in this case.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

